Title: From George Washington to Jonathan Trumbull, Sr., 1 October 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters [Skippack, Pa.] October 1st 1777

I was yesterday honored with yours of the 24th ulto with its enclosures.
The prosperous complexion of our Northern affairs is a very pleasing

and important circumstance—It is much to be wished they may continue in the same train and have as favorable an issue, as they seem now to promise—If they have, besides the more immediate advantages that will accrue from disappointing the views of the Enemy in that Quarter, it will necessarily have a happy influence upon our affairs here.
With respect to the promotion of Lieut. Colo. Meigs, as I know not how he stood in the time [line], I am unable to judge of its propriety. In consequence of powers given me by Congress, to prevent the confusion which arose in the Army, for want of some common establishment of promotion, I sometime since appointed a board of General Officers to take the matter into consideration, and agreeable to their opinion, fixed it as a general Rule, that all Officers below the rank of Major, should rise Regimentally ’till they attained that rank, and that all of that degree and above it should succeed to vacancies according to seniority in the line of the State to which they belong—If Colo. Meigs was the oldest Lieut. Colonel in the Line, his late appointment was regular and unexceptionable—if not, his Seniors will have a right to complain.
You will have heard before this gets to hand, that the Enemy have at length gained possession of Philadelphia—Many unavoidable difficulties and unfortunate accidents, that we had to incounter concurred to promote their success. This is an event, that we have reason to wish had not happened, and will be attended with several ill consequences. But I hope it will not be so detrimental as many apprehend, and that a little time and perseverance will give us an opportunity of making amends for our late ill fortune, and putting our affairs in a more flourishing condition than at present. Our Army has now had the rest and refreshment it stood in need of—and our men are in very good spirits. With great Regard and Esteem I have the Honor to be Dear Sir Your most obedient Servant

Go: Washington


P.S. The state of things here has obliged me to draw a further reinforcement from Peeks kill, in addition to that which came under General McDougall. This will render that Post weaker than is consistent with its security: And I must therefore intreat you will be kind enough to afford General Putnam every aid from the Militia of your State that you possibly can. You are sensible of the importance of taking care of that Post, and I am persuaded you will do every thing in your power to contribute towards it.

